t c memo united_states tax_court lee michael lawson petitioner v commissioner of internal revenue respondent docket no filed date lee michael lawson pro_se randall g durfee and michael w bentley for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number to be computed to be computed to be computed to be computed -- dollar_figure big_number big_number unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar the principal issues for decision are whether petitioner had income from various sources during the years in issue and whether he is liable for the sec_6651 additions to tax for failing to file returns for the years in issue respondent has conceded the sec_6651 and sec_6654 additions to tax petitioner bears the burden_of_proof see rule a we must decide as a preliminary matter whether one of respondent’s exhibits is admissible into evidence petitioner does not argue nor could we find that the burden_of_proof shifts to respondent under either sec_6201 or sec_7491 both sections require as a prerequisite to shifting the burden_of_proof a showing the taxpayer provided records requested by the commissioner and cooperated with his examination we have found infra that petitioner failed to provide records or cooperate exhibit 24-r ex 24-r purports to be the transcript of a deposition of petitioner in an alaska state court action captioned lee lawson v thomas k pope et al case no 1si-04- 145ci alaska super ct closed date lawson v pope petitioner testified that he was the plaintiff in a suit by that name and that he gave several depositions in that case nonetheless in this case when presented at trial with ex 24-r petitioner testified that he could not identify that transcript respondent identified ex 24-r as a transcript of petitioner’s deposition testimony in lawson v pope through the testimony of his witness revenue_agent alex medley who conducted respondent’s investigation of petitioner’s federal_income_tax liabilities for the years in issue revenue_agent medley testified that he received ex 24-r from bruce weyhrauch the attorney who represented the defendant in lawson v pope and who conducted the deposition respondent argues that ex 24-r is relevant because petitioner’s testimony in the transcript contradicts his testimony here that during and he did not own income-producing assets that are central to this case respondent argues that petitioner’s testimony in the transcript is not hearsay because it is either a prior statement by a witness see fed r evid d or an admission by a party- opponent see fed r evid d finally respondent argues that revenue_agent medley’s testimony is sufficient to meet the requirement of authentication or identification set forth in rule of the federal rules of evidence in particular respondent relies on the illustration in subdivision b of that rule distinctive characteristics and the like which lists factors that may satisfy the requirement of sufficient authentication or identification appearance contents substance internal patterns or other distinctive characteristics taken in conjunction with circumstances petitioner’s deposition testimony in ex 24-r is relevant nonhearsay testimony in form and content it is a deposition of petitioner in lawson v pope respondent’s witness revenue_agent medley received it from mr weyhrauch the attorney who deposed petitioner in lawson v pope petitioner admits that he was deposed in that proceeding and he did have an opportunity while on the stand in this trial to review the transcript he did not deny that it was a transcript of his deposition testimony he simply said he did not know rule a of the federal rules of evidence provides that t he requirement of authentication or identification as a condition_precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims rule of the federal rules of evidence does not erect a particularly high hurdle and that hurdle may be cleared by circumstantial evidence the proponent is not required to rule out all possibilities inconsistent with authenticity or to prove beyond any doubt that the evidence is what it purports to be 371_f3d_31 2d cir we are satisfied that ex 24-r is what it purports to be viz a transcript of a deposition of petitioner in lawson v pope ex 24-r is received into evidence findings_of_fact at the time he filed the petition petitioner resided in alaska petitioner did not file a federal_income_tax return for any year in issue he did not provide revenue_agent medley with any records and did not cooperate with him during his investigation of petitioner’ sec_2002 through federal_income_tax liabilities revenue_agent medley prepared substitutes for returns for petitioner for each of those years reconstituting his income from various sources and by various methods available to respondent during and petitioner worked for william g shattenberg mr shattenberg during and under the name lawson associates petitioner owned and operated a grocery store and electrical generating business in and around port alexander alaska during those years lawson associates was a sole_proprietorship and petitioner was the sole_proprietor petitioner acquired the store and electrical generating facilities on date from nelson l jodway petitioner under the name lawson and associates also acquired from mr jodway real_property subject_to a lease to the u s coast guard for use as a communications site the u s coast guard paid lawson associates dollar_figure and dollar_figure in rent during and respectively at t alascom paid lawson associates dollar_figure and dollar_figure for electricity during and respectively during and petitioner had signature_authority over and maintained a personal checking account no xxx-xxx7482 in his name at wells fargo bank n a acct no deposits of dollar_figure dollar_figure and dollar_figure were made into that account during and respectively those deposits included deposits of dollar_figure and dollar_figure accompanied by the annotation state of ak dol credits during and respectively during and petitioner had signature_authority over and maintained a checking account no xxx-xxx4553 in the name of lee lawson d b a lawson associates at wells fargo bank n a acct no deposits of dollar_figure dollar_figure and dollar_figure were made into that account during and respectively petitioner was entitled to permanent fund dividends from the state of alaska but did not receive them because they were garnished to pay child_support or to pay tax debts i introduction opinion petitioner assigns error to the notice averring in support of his assignment the taxes they say i owe have already been paid_by another man as petitioner makes clear on brief his position which we reject is that another individual tommy wells was the owner of lawson associates during and and properly taxable with respect to its income petitioner avers no other facts in the petition but at trial and on brief he made clear other challenges to the notice we shall address what we believe to be his challenges ii deficiencies in tax a in support of the notice respondent shows an adjustment of dollar_figure for gross_sales the explanation accompanying that adjustment and adjustments of dollar_figure dollar_figure and dollar_figure similarly labeled for and respectively states in the absence of adequate_records your taxable_income has been computed by reference to bank_deposits and cash payments thus it is determined you had gross business income in the amount shown above one of respondent’s exhibits ex 45-r shows that during there were three bank accounts at wells fargo bank n a including acct no to which dollar_figure was deposited as found supra and two other accounts accounts nos xxx-xxx6994 and xxx-xxx4815 acct nos and respectively to which respondent concedes on brief no deposits were made that are includable in petitioner’s gross_income respondent’s application of the bank_deposits method accounts for only dollar_figure of the total of dollar_figure that respondent originally determined to be unreported income and on which he based his deficiency for while respondent asks that we find that during petitioner received dollar_figure in wages from mr shattenberg we shall treat that claim as being limited to dollar_figure given respondent’s concessions with respect to acct nos and on brief petitioner concedes in respondent explains that because petitioner failed to file returns for the years in issue respondent reconstructed his income in part through an analysis of bank accounts over which petitioner exercised signature_authority taxpayers are required to maintain records adequate to determine their federal_income_tax liability see sec_1_6001-1 income_tax regs when a taxpayer fails to maintain adequate_records the commissioner is entitled to reconstruct his income by any reasonable method e g 937_f2d_1548 10th cir affg tcmemo_1989_552 we have approved the commissioner’s use of the bank_deposits and cash_expenditures_method of recomputing income e g 94_tc_654 indeed a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 and the petitioner did receive money from william shattenberg as earnings from a job where he worked for his boss he claims however that he did not receive wages he elaborates wages are paid to an employee employee defined by the irc is an officer employee or elected official of the united_states a state or any political_subdivision thereof or the district of columbia he argues that since he is not an employee as so defined he is not required by the irs to report his accumulated property to the irs petitioner’s arguments with respect to the meaning of the terms wages and employee are meritless tax-protester arguments see eg custer v commissioner tcmemo_2008_266 we accord them no weight as we have stated petitioner bears the burden_of_proof this case involves unreported income and barring stipulation to the contrary the venue for appeal is the court_of_appeals for the ninth circuit see sec_7482 we are therefore bound by a line of cases of the court_of_appeals for the ninth circuit beginning with 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir e g rodriguez v commissioner tcmemo_2009_92 the general_rule established by that line of cases is that for the commissioner to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer with the alleged income-producing activity see weimerskirch v commissioner supra pincite although weimerskirch dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir stating in a continued he has conceded that he worked for mr shattenberg in and was compensated for that work sec_61 provides that gross_income includes compensation_for services petitioner has failed to show that he received any less than dollar_figure from mr shattenberg as compensation_for services during and we sustain respondent’s adjustment in that amount continued case involving unreported income from an income-generating auto repair business owned by the taxpayer we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 596_f2d_358 9th cir 92_tc_661 t he ninth circuit requires that respondent come forward with substantive evidence establishing a ‘minimal evidentiary foundation’ in all cases involving the receipt of unreported income to preserve the statutory notice’s presumption of correctness petitioner filed no returns for either or and he concedes that in and he did receive money from mr shattenberg as earnings from a job thus independent of the conclusions we draw from respondent’s analysis of bank_deposits and cash expenditures discussed supra respondent has met his burden of showing that petitioner received unreported income petitioner’s burden is to show that the unreported income he received from mr shattenberg was less than dollar_figure for and as discussed infra dollar_figure for because respondent claims on brief that during and petitioner received wages from mr shattenberg we assume that he concedes that petitioner is not subject_to self- employment_tax on the amounts he received from mr shattenberg during those years if he does not the parties can address any dispute in the context of the rule computation b in support of the notice respondent shows the following positive adjustments to petitioner’s income for wages salaries and tips etc other income unemployment_compensation gross_sales dollar_figure big_number big_number big_number the explanation accompanying wages salaries and tips etc states from records and information available it has been determined that you received taxable wages in the amounts sic shown from william g shattenberg form_w-2 petitioner has failed to show that he received any less than dollar_figure from mr shattenberg as wages during and we sustain respondent’s adjustment in that amount the explanation accompanying the adjustment of dollar_figure for other income describes that amount and adjustments of dollar_figure and dollar_figure similarly labeled for and respectively as taxable_income from the alaska permanent fund petitioner testified that he was entitled to permanent fund dividends from the state of alaska but did not receive them because they were garnished to pay child_support or to pay tax debts payments received under alaska’s permanent fund dividend program are subject_to federal_income_tax jones v commissioner tcmemo_1989_616 revd on another issue 927_f2d_849 5th cir accord 831_f2d_916 9th cir income payable to a person that is diverted before its receipt to pay a personal obligation of that person is still income to that person see 279_us_716 vorwald v commissioner tcmemo_1997_15 petitioner has agreed that he was entitled to alaska permanent fund dividends and has failed to show that his dividends were less than dollar_figure dollar_figure and dollar_figure in and respectively thus petitioner has gross_income from that source in those amounts for those years the explanation accompanying the adjustment of dollar_figure for unemployment income describes that amount and an adjustment of dollar_figure similarly labeled for as taxable unemployment income from the state of alaska we have found that deposits of dollar_figure and dollar_figure were made into acct no during and respectively accompanied by the annotation state of ak dol credits we infer that the term dol is shorthand for department of labor and workforce development and we infer further that the deposits in question represent unemployment_compensation petitioner received gross_income includes unemployment_compensation see sec_85 petitioner states on brief that he cannot confirm respondent’s proposed findings_of_fact that he received dollar_figure and dollar_figure during and see supra note regarding respondent’s obligation under the weimerskirch line of cases respectively as unemployment_compensation from the alaska department of labor and workforce development respondent supports his proposed findings_of_fact by directing us to exhibits comprising petitioner’s bank statements for acct no for and while petitioner bears the burden_of_proof we are willing to assume that the alaska department of labor and workforce development was consistent in crediting all and unemployment_compensation payments to acct no since our examination of those statements reveals total deposits annotated state of ak dol credits of dollar_figure and dollar_figure for and respectively we find that petitioner received unemployment_compensation in those amounts and no more for those years the explanation accompanying the adjustment of dollar_figure for gross_sales is as stated supra in section ii a of this report ex 45-r shows that the sum dollar_figure encompasses deposits during into four wells fargo bank n a accounts acct nos and respondent concedes that only the deposits into the first two accounts totaling dollar_figure include petitioner’s unexplained gross_income moreover given respondent’s adjustments for wages alaska permanent fund dividends and unemployment income totaling dollar_figure respondent concedes that the sum of the deposits to those first two accounts constituting unexplained gross_income is no greater than dollar_figure petitioner offers no explanation for the dollar_figure of unexplained deposits to acct nos and he has failed to show error in respondent’s positive adjustment in his income in that amount and we sustain the adjustment in that amount c in support of the notice respondent shows the following positive adjustments to petitioner’s income for other income unemployment income gross income--electric power sales gross_sales dollar_figure big_number big_number big_number our discussion supra in section ii b of this report disposes of the first two items the explanation accompanying the adjustment of dollar_figure for gross income--electric power sales describes that amount and an adjustment of dollar_figure similarly labeled for as follows from records and information available it has been determined that you received taxable non-employee compensation in the amounts shown above from the sources listed below payer s port alexander alaska united_states coast guard alascom first bank in ketchikan alaska dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- respondent has satisfied his burden under 596_f2d_358 9th cir see supra note we have found payments to lawson associates from the u s coast guard and at t alascom in the amounts described those findings result in part from respondent’s proposed findings_of_fact with which our findings are consistent respondent has proposed no finding with respect to the dollar_figure payment labeled first bank in ketchikan alaska we interpret respondent’s failure to propose a finding of fact with respect to that payment as respondent’s concession that the payment was not an item_of_gross_income to petitioner we find accordingly petitioner makes no claim that the payments from the u s coast guard and at t alascom are not items taxable to the recipient he argues only that tommy wells not he was the recipient the store and electrical plant were acquired by the petitioner for lawson and associates owned by tommy wells while both petitioner and mr wells testified to that effect we found neither credible on the ownership issue mr wells could not say when he bought the port alexander facility how much he paid for it or where he got the money to pay for it nor was he sure from whom he allegedly purchased the facility petitioner introduced into evidence mr wells’s amended federal_income_tax returns for and which report that mr wells was the proprietor of lawson associates those returns however show a loss from lawson associates for each year entitling mr wells to claim refunds of previously paid taxes moreover they were filed date days after the date of the notice and mr wells was vague and unconvincing as to why he had not reported his involvement with lawson associates on his originally filed and federal_income_tax returns petitioner also introduced into evidence a copy of an expired business license for lawson associates that shows an original issue_date of date and an expiration date of date while it also shows mr wells as owner it does not specify when he became owner indeed he could have become owner after the last year here in question and still have been covered by the license which was valid until the end of in contrast to mr wells’s testimony there is ample evidence in the record to support our findings that during and petitioner as sole_proprietor under the name lawson associates owned and operated a general store and electrical generating business in and around port alexander alaska and owned real_property leased to the u s coast guard among that evidence is the following a bill of sale naming petitioner as the buyer of real and other_property lawson associates used a fax cover sheet to a real_estate specialist with the u s coast guard in which petitioner represents that he is the owner of the property described in the bill of sale a business account application dated date that petitioner submitted to wells fargo bank n a to open an account under the business name lawson and associates as sole_proprietor which petitioner signed on a line that required that he enter his position title which he did in his own hand as owner and records of wells fargo bank n a for the business bank account of lawson associates for a portion of all of and a portion of that show the account name lee m lawson dba lawson and associates finally there is the transcript of petitioner’s deposition in lawson v pope in which petitioner unequivocally testifies that in date he started lawson associates on date he bought from mr jodway the real_estate leased to the u s coast guard and on date he sold lawson associates and associated property to mr wells petitioner was the recipient of dollar_figure and dollar_figure paid_by the u s coast guard to lawson associates during and respectively likewise he was the recipient of dollar_figure and dollar_figure paid_by at t alascom to lawson associates during and respectively those items are taxable to petitioner we are aware that in the lawson v pope deposition petitioner testified that he sold lawson associates and associated property to mr wells on date if that were true then he might not be taxable on all the receipts from the u s coast guard and at t alascom that testimony is contrary to his position in this case however ie that he never owned lawson associates and mr wells could not say when allegedly he purchased lawson associates we give that portion of the deposition little credit moreover even if we were to attempt some allocation of the receipts it would continued the explanation accompanying the adjustment of dollar_figure for gross_sales is as stated supra in section ii a of this report respondent again concedes that only deposits into acct nos and totaling dollar_figure remain unexplained and that petitioner should be given credit against those deposits for respondent’s adjustments for for alaska permanent fund dividends unemployment income and the payments from the u s coast guard at t alascom and we assume first bank in ketchikan alaska totaling dollar_figure leaving unexplained deposits no greater than dollar_figure for the same reasons offered above for the similar items we shall sustain respondent’s adjustment in that amount d in support of the notice respondent shows the following positive adjustments to petitioner’s income for other income gross income--electric power sales gross_sales dollar_figure big_number big_number our discussion supra in section ii b of this report disposes of the first item and our discussion supra in section ii c disposes of the second item continued not reduce petitioner’s taxable_income for the year because any reduction in his income attributable to those receipts would be matched by an increase in his income attributable to unexplained bank_deposits the explanation accompanying the adjustment of dollar_figure for gross_sales is as stated supra in section ii a of this report respondent makes concessions similar to those for and so that the amount of bank_deposits remaining unexplained is dollar_figure for the same reasons offered above for the similar items we shall sustain respondent’s adjustment in that amount iii additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent id in pertinent part sec_7491 provides the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that imposing the relevant addition_to_tax is appropriate 118_tc_358 respondent’s evidence shows that petitioner did not file federal_income_tax returns for any of the years in issue and we have found accordingly respondent’s evidence also shows that for each of those years petitioner had income sufficient to require him to file a return ie income above the standard_deduction and the exemption_amount and we so find respondent has produced evidence that imposing the sec_6651 additions to tax is appropriate see eg rodriguez v commissioner tcmemo_2009_92 petitioner has failed to prove that his failures to file are due to reasonable_cause and not due to willful neglect petitioner is liable for the sec_6651 additions to tax that respondent determined adjusted to take into account respondent’s concessions and other relevant matters discussed in this report decision will be entered under rule sec_6012 requires every individual having gross_income exceeding a certain minimum amount to file an income_tax return petitioner’s gross_income exceeded the standard deductions of dollar_figure dollar_figure dollar_figure and dollar_figure and the exemption amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively see sec_151 revproc_2001_59 sec_3 2001_2_cb_623 revproc_2002_70 sec_3 2002_2_cb_845 revproc_2003_85 sec_3_10 sec_3 2003_2_cb_1184 revproc_2004_71 sec_3_10 sec_3 2004_2_cb_970
